[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                         OCTOBER 30, 2009
                            No. 08-15261                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

               D. C. Docket No. 07-00107-CR-ORL-28-GJK

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

ELIAS MALDONADO,
a.k.a. Gordo,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                           (October 30, 2009)

Before TJOFLAT, EDMONDSON and COX, Circuit Judges.

PER CURIAM:
      Michael G. Donaldson, appointed counsel for Elias Maldonado, has moved

to withdraw from further representation of the appellant, because, in his opinion,

the appeal is without merit. Counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Maldonado’s conviction and sentence are AFFIRMED.




                                          2